Citation Nr: 0630012	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-16 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for progressive 
proliferative glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
February 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2005, the veteran testified before the undersigned 
at a Travel Board hearing at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was diagnosed with kidney progressive 
proliferative glomerulonephritis IgA nephropathy in December 
2002.  His service medical records indicate that he first 
complained of hematuria in July 2000.  An x-ray was 
conducted, and a kidney ultrasound biopsy was normal.  The 
veteran again complained of hematuria in June 2001.  The 
assessment was hemorrhagic cystitis, resolving and improved.  
In August 2001, he complained of the same symptoms and was 
diagnosed with bleeding consistent with a urinary tract 
infection.  A June 2002 diagnosis was hematuria, and a 
September 2002 ultrasound revealed an unremarkable study of 
the kidneys.

In an October 2002 report, a private nephrologist indicated 
the veteran had hematuria and proteinuria with an active 
urinary sediment.  He noted the veteran had a strong family 
history in that his father had end-stage kidney disease 
secondary to membranoproliferative glomerulonephritis type 
II.  He also stated that this "certainly may suggest a 
hereditary form of kidney disease."  The diagnosis was IgA 
glomerulonephritis.

There are three documents contained in the veteran's service 
medical records that provide an opinion as to the nature, 
timing, and etiology of his kidney disorder.  A November 2002 
Medical Evaluation Board determination and December 3, 2002 
Physical Evaluation Board determination both indicated that 
the veteran incurred his kidney disorder in service.

However, a subsequent December 19, 2002 Physical Evaluation 
Board determination indicated that the veteran's kidney 
disorder must have existed prior to service because the first 
symptoms emerged during basic training.  This document 
further stated that the kidney disorder was not permanently 
aggravated in service and increased only to the extent of its 
accepted normal and natural progress.

Based on these conflicting opinions, the Board finds that a 
remand is necessary to obtain an additional opinion from a VA 
examiner.  In addition, while the veteran was afforded a VA 
examination in December 2002, this was prior to his 
discharge, and there are no subsequent medical documents of 
record.  Therefore, also on remand, the VA examiner will be 
asked to provide the veteran's current diagnosis, if he has 
one.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), with 
regard to potential downstream issues such 
as disability rating and effective date.

2.  Request that the veteran provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for 
his kidney disorder since his separation 
from service in February 2003.  Request all 
identified pertinent medical records.

3.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine if the veteran has a current 
kidney disease process.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner should indicate in the 
examination report that the veteran's 
claims file was reviewed.  Any medically 
indicated special tests should be 
accomplished.

a.  The examiner should offer an 
opinion with supporting rationale as 
to whether the veteran has current 
kidney and/or genitourinary system 
disease.

b.  If the veteran has a current 
kidney and/or genitourinary system 
disease, the examiner is asked 
indicate the most likely time of its 
clinical onset.  The examiner is 
asked to refer to the veteran's 
service military records and the 
opinions of the Medical Evaluation 
Board and Physical Evaluation Board 
in providing this opinion.

c.  If the veteran has a current 
kidney and/or genitourinary system 
disease, the examiner is asked to 
provide an opinion as to whether the 
disease increased during service 
beyond the natural progress of the 
disease process during the veteran's 
active duty from September 1999 to 
February 2003.

A complete rationale for the opinion should 
be included in the examination report, 
which includes upon what evidence in the 
claims file the opinion is based and 
involves any other supportive reasoning.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


